Case 1:11-cv-00691-LAK-RWL Document 2180-9 Filed 03/20/19 Page 1 of 4




         EXHIBIT 9
             Case 1:11-cv-00691-LAK-RWL Document 2180-9 Filed 03/20/19 Page 2 of 4




From:                              John van Merkensteijn <jhvm@rossteq.com >
Sent:                              Thursday, October 20, 2016 3:16 AM
To:                                Steven Danziger
Subject:                           Re: hey there



Great


John H. van Merkensteijn lll
Managing Director
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769-4055




        we worked it out and we are meeting on Nov 1

        From: John van Merkensteijn <Jhvm.@rosst eq._co_m>
        Sent: Wednesday, October 19, 2016 5:03:10 PM
        To: Steven Danziger
        Subject: Re: hey there


        Ok

        I have 10 AM meeting should be over and I will be there
        At 1215

        Did you give Ziman a piece of the future paymout to make up for
        The lack of up front cash? Basically I guess he would invest$ 12,000 of his time
        I thknk it would be great if he had a small stake in your outcome




                          John H. van Merkensteijn 111
                          Managing Director
                          Rossi Technologies LLC
                          60 Riverside Boulevard
                          Suite 2101
                          New York, NY. 10069
                          Phone (212) 769-4055
        ihvm@rossteq.com




                                                                                           NM008898
   Case 1:11-cv-00691-LAK-RWL Document 2180-9 Filed 03/20/19 Page 3 of 4

From: Steven Danziger <sdo_nziger@dom:ige_randa_ssociate_s._com >
Date: Wednesday, October 19, 2016 at 4:59 PM
To: John van Merkensteijn 60 <j_hvm @mssteq.com_>
Subject: Re: hey there

Update:

Ian Watson has a call with Alan tomorrow morning.

I talked to Zelman and offered him 3k; we are talking again in a few minutes.

We have lunch tomorrow at Circo. Maybe we meet before Cliff gets there. Want to talk to you
about additional small investment in Ecuador given movement on big investor front, assuming
you still have interest.

Want to meet at 1215, and then Cliff can come at 1230 or so? I'm flexible, let me know with
time.

Thanks

From: John van Merkensteijn <Jhvm_@rossteq._co_m>
Sent: Wednesday, October 19, 2016 4:38:50 PM
To: Steven Danziger
Subject: Re: hey there


Now I am good
Sorry about that

Did you talk with Zelman
He is in SF and will meet with Bill

Did you connect Ian Watson with ALAN?

Best




                   John H. van Merkensteijn 111
                   Managing Director
                   Rossi Technologies LLC
                   60 Riverside Boulevard
                   Suite 2101
                   New York, NY. 10069
                   Phone (212) 769-4055
ihvm@rossteq.com

From: Steven Danziger <sdo_nziger@do_nzige_ra_nda_ssocia te_s._com >
Date: Wednesday, October 19, 2016 at 4:35 PM
To: John van Merkensteijn 60 <j_hvm @m ssteq.co m_>
Subject: hey there
                                                    2




                                                                                              NM008899
  Case 1:11-cv-00691-LAK-RWL Document 2180-9 Filed 03/20/19 Page 4 of 4

You feeling ok?




                                    3




                                                                          NM008900
